SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 24, 2012 Timberland Bancorp, Inc. (Exact name of registrant as specified in its charter) Washington 0-23333 91-1863696 State or other jurisdiction of incorporation Commission File Number (I.R.S. Employer Identification No.) 624 Simpson Avenue, Hoquiam, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code) (360) 533-4747 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. Timberland Bancorp, Inc. (“Company”), the holding company for Timberland Bank, held its Annual Meeting of Shareholders on Tuesday, January 24, 2012 in Hoquiam, Washington.The results of the vote for the three items presented at the meeting were as follows: 1. Election of Directors: Shareholders elected the following nominees to the Board of Directors for a three-year term ending 2015 by the following vote: For Against Broker Non-Votes Number of Votes Percentage Number of Votes Percentage Number of Votes Percentage Andrea M. Clinton 20.40% N/A Ronald A. Robbel 4.80% N/A The following directors, who were not up for re-election at the Annual Meeting of Shareholders, will continue to serve as directors: Michael R. Sand, David A. Smith, Larry D. Goldberg, Jon C. Parker, James C. Mason and Michael J. Stoney. 2. Advisory Vote on Compensation of Named Executive Officers: Shareholders approved an advisory vote on the compensation of the Company’s named executive officers as follows: Number of Votes Percentage For Against Abstain Broker non-votes N/A 3. Ratification of Appointment of Independent Auditor: Shareholders ratified the appointment of Delap LLP as the Company’s independent auditor for the fiscal year ending September 30, 2012 by the following vote: Number of Votes Percentage For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. TIMBERLAND BANCORP, INC. DATE:January 25, 2012 By:/s/Dean J. Brydon Dean J. Brydon Chief Financial Officer
